DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Demian Jackson on 7/25/22.
The application has been amended as follows: 
Claim 1: line 15, replace “an elongated opening” with ---a single central elongated opening---. 
Allowable Subject Matter
Claims 1-2, 4, and 7-10, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the hair clip comprising: a curvilinear upper clamping arm including a tip formed at a front end of the upper clamping arm, two opposed side ears adjacent to a rear end of the upper clamping arm and each side ear having an aperture, a plurality of first elongated projections and a plurality of second elongated projections disposed on a lower surface of the upper clamping arm, wherein the second elongated projections are shorter than the first elongated projections; a curvilinear lower clamping arm having a radius of curvature greater than a radius of curvature of the upper clamping arm, wherein a front end of the lower clamping arm abuts against an inner surface of the tip of the upper clamping arm; two opposed side brackets adjacent to a rear end of the lower clamping arm and arranged between said two side ears and each side bracket having an aperture, a single central elongated opening extending longitudinally from a position adjacent to the front end to a position adjacent to the two side brackets, a hinge assembly including a torsion spring disposed between the side ears and the side brackets and having a pin inserted through the aperture in each side ear and each side bracket and wherein the torsion spring is arranged to engage an inner surface of each side bracket; wherein when opening and closing the hair clip, the curvilinear upper and lower clamping arms pivot via the hinge assembly; and wherein when the hair clip is closed, the first elongated projections of the curvilinear upper clamping arm pass through the elongated opening of the curvilinear lower clamping arm, the second elongated projections of the curvilinear upper clamping arm do not pass through the elongated opening of the curvilinear lower clamping arm, and the front end of the curvilinear lower clamping arm abuts against the inner surface of the tip of the curvilinear upper clamp arm as required by claim 1. The closest prior art has all been cited with Kirby (US 7631648), Chen (US 6019108), Oh (KR 20043796). Kirby fails to disclose a single central elongated opening and instead teaches against providing a single opening with some projections extending through the opening and other projections not extending through the opening. Chen fails to disclose a single central elongated opening through which some of the elongated projections pass and directly teaches against providing a hinge pin through a hole in the side brackets and side ears.  Oh fails to disclose a single central elongated opening and instead teaches against this by providing the elongated projections on side ends of the upper clamping member and not extending centrally downward from the upper clamping member to project through a single central elongated opening. While the individual elements of this claim are known, the exact claimed combination is not obvious or anticipated by the references and so it is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER GILL/EXAMINER, Art Unit 3772  

 /NICHOLAS D LUCCHESI/ Primary Examiner, Art Unit 3772